J-S34010-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :    IN THE SUPERIOR COURT OF
                                         :         PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 JEFFREY DAVID HILL                      :
                                         :
                   Appellant             :    No. 550 MDA 2021

                Appeal from the Order Entered April 27, 2021
   In the Court of Common Pleas of Lycoming County Criminal Division at
                     No(s): CP-41-CR-0000266-1986


BEFORE: DUBOW, J., McLAUGHLIN, J., and McCAFFERY, J.

JUDGMENT ORDER BY DUBOW, J.:                 FILED: DECEMBER 3, 2021

      Appellant Jeffrey David Hill appeals pro se from the Order dismissing as

untimely his “Writ of Quo Warranto/Prohibition/Error” after the trial court

deemed it a petition raising claims that would be cognizable under the Post

Conviction Relief Act (“PCRA”), 42 Pa.C.S. §§ 9541-46, if Appellant were still

incarcerated. Appellant has submitted a 191-page document entitled “Writ of

Quo Warranto/Prohibition/Error” as an appellant’s brief.    This document is

nearly incomprehensible and, moreover, utterly fails to comply with our

appellate briefing rules. Accordingly, we dismiss this appeal.

      We need not set forth the underlying facts, except to note that

Appellant’s judgment of sentence, imposed after a jury found him guilty of

aggravated assault and related charges, became final in 1987. Appellant was

released from prison in 1992.     He has filed prolix motions seeking post-
J-S34010-21



conviction relief, both before and after his release from prison nearly three

decades ago. Appellant’s efforts have consistently garnered no relief.

      On     July   7,   2020,     Appellant    filed   a   “Writ    of   Quo

Warranto/Prohibition/Error” with the court of common pleas, asserting, inter

alia, that his arrest in 1986 resulted from police misconduct, his conviction

resulted from a corrupt bench and bar in Lycoming County, and trial and

appellate counsel provided ineffective assistance in defending him against

“politically motivated, trumped up assault charges planned out over the

airwaves by crooked cops[.]” See Writ of Quo Warranto/Prohibition/Error,

Appellant’s Br. at 1. The court filed an Order and Opinion providing notice of

its intent to dismiss without a hearing pursuant to Pa.R.Crim.P. 907. Appellant

responded. On April 27, 2021, the court addressed Appellant’s Rule 907 notice

response and dismissed Appellant’s petition. See Order, filed Apr. 27, 2021.

      Appellant filed a notice of appeal. He subsequently filed a hand-written

document entitled “Writ of Quo Warranto/Prohibition/Error,” which this Court

docketed as Appellant’s brief.   Appellant’s “brief” is 191 pages long.   It is

comprised of multiple handwritten pages containing lists of numbered, mostly

incomprehensible, complaints alleging incompetent and corrupt attorneys,

police officers, and governmental and judicial bodies. Interspersed among the

handwritten pages are pages from his trial transcript, from statute books, from

case books, prior opinions rendered by this Court denying his multiple PCRA

appeals, newspaper articles, a cartoon, and various and sundry other

materials.

                                     -2-
J-S34010-21



     In addition to being nearly incomprehensible, this document fails to

comport with the clear and concise briefing rules set forth in our rules of

appellate procedure.   See Pa.R.A.P. 2101 (requiring conformance with our

rules of appellate procedure and noting substantial defects in the brief may

result in dismissal of the appeal).     See also Pa.R.A.P. 2111, 2114-2119

(providing briefing requirements). As a result of the substantial defects in

Appellant’s “brief,” this Court is unable to provide meaningful review.

Accordingly, we dismiss this appeal.

     Appeal dismissed. Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/03/2021




                                       -3-